Exhibit 10.1

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of September 30, 2014 by and among the lenders identified on
the signature pages hereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as “Lenders”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity, “Agent”), POWER
SOLUTIONS INTERNATIONAL, INC., a Delaware corporation (“Parent”), and
PROFESSIONAL POWER PRODUCTS, INC., an Illinois corporation (“PPPI”; Parent and
PPPI, are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”).

WHEREAS, the Borrowers, Agent, and Lenders are parties to that certain Amended
and Restated Credit Agreement dated as of April 1, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, Borrowers, Agent and Lenders have agreed to modify the Credit Agreement
as provided herein, in each case subject to the terms and provisions hereof;

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.

2. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 5 below and in reliance upon the representations and
warranties of the Borrowers set forth in Section 6 below, the Credit Agreement
is amended as follows:

(a) Reference to the figure “$25,000,000” set forth in Section 2.14 of the
Credit Agreement is hereby deleted and the figure “$15,000,000” is inserted in
lieu thereof.

(b) The defined term “Available Increase Amount” set forth in Schedule 1.1 to
the Credit Agreement is hereby amended and restated in its entirety as follows:

“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $15,000,000 minus (b) the aggregate principal amount
of Increases to the Revolver Commitments previously made pursuant to
Section 2.14 of the Agreement.



--------------------------------------------------------------------------------

(c) The defined term “Maximum Revolver Amount” set forth in Schedule 1.1 to the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Maximum Revolver Amount” means $100,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.

(d) Schedule C-1 to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Schedule C-1 attached hereto.

3. Omnibus Amendment; Continuing Effect. Schedule 4.24 to the Credit Agreement
and Schedule 2(b) to the Perfection Certificate are hereby amended to include
the following location as a leased location of Parent: 1465 Hamilton Parkway,
Itasca, Illinois. Parent will take occupancy of this leased location on or about
October 1, 2014. Except as expressly set forth in Sections 2 and 3 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.

4. Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of such Borrower,
and further acknowledges that there are no existing claims, defenses, personal
or otherwise, or rights of setoff whatsoever with respect to the Credit
Agreement or any other Loan Document. Each Borrower hereby agrees that this
Amendment in no way acts as a release or relinquishment of the Liens and rights
securing payments of the Obligations. The Liens and rights securing payment of
the Obligations are hereby ratified and confirmed by the Borrowers in all
respects.

5. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date first written above upon the satisfaction of the
following conditions precedent:

(a) Each party hereto shall have executed and delivered this Amendment to Agent;

(b) Agent shall have received each of the additional documents, instruments and
agreements listed on the closing checklist attached hereto as Annex A;

(c) Borrower shall have paid to Agent the Amendment Fee (as defined below);

(d) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel; and

 

-2-



--------------------------------------------------------------------------------

(e) No Default or Event of Default shall have occurred and be continuing.

6. Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, each Borrower hereby represents and warrants to Agent and
Lenders, after giving effect to this Amendment:

(a) All representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date);

(b) No Default or Event of Default has occurred and is continuing; and

(c) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

7. Miscellaneous.

(a) Amendment Fee. In consideration of entering into this Amendment, Borrower
shall pay to Agent, for the benefit of each Lender, an amendment fee equal to
$20,000 (the “Amendment Fee”), which fee shall be payable, fully earned and
non-refundable as of the effectiveness of this Amendment.

(b) Expenses. Borrowers agree to pay on demand all Lender Group Expenses of
Agent and Lenders in connection with the preparation, negotiation, execution,
delivery and administration of this Amendment in accordance with the terms of
the Credit Agreement.

(c) Governing Law. This Amendment shall be a contract made under and governed
by, and construed in accordance with the internal laws of the State of Illinois.

(d) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed signature page of this Amendment by facsimile
transmission or electronic photocopy (i.e. “pdf”) shall be effective as delivery
of a manually executed counterpart hereof.

 

-3-



--------------------------------------------------------------------------------

8. Release. In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its respective successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known as of the date of this
Amendment, both at law and in equity, which each Loan Party, or any of its
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment, in
each case for or on account of, or in relation to, or in any way in connection
with any of the Credit Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.

[Signature pages follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

BORROWERS:    

POWER SOLUTIONS INTERNATIONAL, INC.

a Delaware corporation

    By:   /s/ Daniel P. Gorey     Name:   Daniel P. Gorey     Title:   Chief
Financial Officer    

PROFESSIONAL POWER PRODUCTS, INC.,

an Illinois corporation

    By:   /s/ Daniel P. Gorey     Name:   Daniel P. Gorey     Title:   Chief
Financial Officer

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, as Lead Arranger, as Book Runner, and as a Lender By:   /s/ Brian Hynds
Name:   Brian Hynds Title:   Vice President

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing First Amendment to Credit Agreement (the “Amendment”); (ii) consents
to each Borrower’s execution and delivery of the Amendment; (iii) agrees to be
bound by the Amendment; and (iv) affirms that nothing contained therein shall
modify in any respect whatsoever any Loan Documents (other than as specifically
provided in the Amendment) to which the undersigned is a party and reaffirms
that the Loan Documents to which it is a party shall continue to remain in full
force and effect. Although each of the undersigned has been informed of the
matters set forth herein and has acknowledged and agreed to same, the
undersigned understands that Agent and Lenders have no obligation to inform the
undersigned of such matters in the future or to seek the undersigned’s
acknowledgment or agreement to future amendments, waivers or consents, and
nothing herein shall create such a duty.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Amendment.

 

THE W GROUP, INC. a Delaware corporation By:   /s/ Dan Gorey Name:   Dan Gorey
Title:   Chief Financial Officer

POWER SOLUTIONS, INC.,

an Illinois corporation

By:   /s/ Dan Gorey Name:   Dan Gorey Title:   Chief Financial Officer POWER
GREAT LAKES, INC., an Illinois corporation By:   /s/ Dan Gorey Name:   Dan Gorey
Title:   Chief Financial Officer

AUTO MANUFACTURING, INC.,

an Illinois corporation

By:   /s/ Dan Gorey Name:   Dan Gorey Title:   Chief Financial Officer

Consent and Reaffirmation



--------------------------------------------------------------------------------

TORQUE POWER SOURCE PARTS, INC. an Illinois corporation By:   /s/ Dan Gorey
Name:   Dan Gorey Title:   Chief Financial Officer POWER PROPERTIES, L.L.C., an
Illinois limited liability company By:   /s/ Dan Gorey Name:   Dan Gorey Title:
  Chief Financial Officer POWER PRODUCTION, INC., an Illinois corporation By:  
/s/ Dan Gorey Name:   Dan Gorey Title:   Chief Financial Officer POWER GLOBAL
SOLUTIONS, INC., an Illinois corporation By:   /s/ Dan Gorey Name:   Dan Gorey
Title:   Chief Financial Officer PSI INTERNATIONAL, LLC, an Illinois limited
liability company By:   /s/ Dan Gorey Name:   Dan Gorey Title:   Chief Financial
Officer XISYNC LLC, an Illinois limited liability company By:   /s/ Dan Gorey
Name:   Dan Gorey Title:   Chief Financial Officer

Consent and Reaffirmation